834 F.2d 425
Clois OSBURN and Anita Osburn, Plaintiffs-Appellees,v.ANCHOR LABORATORIES, INC., Defendant,Rachelle Laboratories, Inc., Defendant-Appellant.
No. 86-1094.
United States Court of Appeals,Fifth Circuit.
Dec. 3, 1987.

G. Luke Ashley, Thompson & Knight, Dallas, Tex., for defendant-appellant.
Dale D. Williams, Rod S. Squires, Williams, Pattillo & Squires, Waco, Tex., for plaintiffs-appellees.
Appeal from the United States District Court for the Western District of Texas.
Before WISDOM, RUBIN and GARWOOD, Circuit Judges.
ON PETITION FOR REHEARING
PER CURIAM:*


1
IT IS ORDERED that the motion of Anita Osburn, plaintiff, for entry of an order substituting Anita Osburn, Independent Executrix of the Estate of Clois Dale Osburn, deceased, as a party-plaintiff in place of Clois Dale Osburn, deceased, is GRANTED.


2
IT IS FURTHER ORDERED that appellant's petition for rehearing is DENIED.  With respect to appellant's assertion that "[t]he Court's opinion is totally silent as to whether the Court's ruling affects the potential recovery now available to Mr. Osburn's heirs under the Texas wrongful death statute," attention is directed to the last paragraph of footnote 16 of our opinion herein.


3
No further petition for rehearing shall be filed, and the mandate shall issue forthwith.



*
 Local Rule 47.5 provides:  "The publication of opinions that have no precedential value and merely decide particular cases on the basis of well-settled principles of law imposes needless expense on the public and burdens on the legal profession."    Pursuant to that Rule, the Court has determined that this opinion should not be published